Citation Nr: 1011968	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  08-24 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for myelopathy with 
atrophy and central canal stenosis, cervical spine.

2.  Entitlement to service connection for polysensory motor 
neuropathy, bilateral hands.

3.  Entitlement to service connection for polysensory motor 
neuropathy, right foot.

4.  Entitlement to service connection for posttraumatic 
stress disorder.

5.  Entitlement to service connection for a thoracolumbar 
spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to 
March 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia (RO).  

The issue of entitlement to service connection for a 
thoracolumbar spine disorder is addressed in the remand 
portion of the decision below, and is remanded to the RO via 
the Appeals Management Center in Washington, D.C.

The issue of entitlement to service connection for a 
neurological disorder, to include multiple sclerosis, has 
been raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is referred 
to the AOJ for appropriate action.


FINDING OF FACT

In February 2010, prior to the promulgation of a decision by 
the Board, the Veteran withdrew his appeal of the issues of 
entitlement to service connection for myelopathy with atrophy 
and central canal stenosis, cervical spine; entitlement to 
service connection for polysensory motor neuropathy, 
bilateral hands; entitlement to service connection for 
polysensory motor neuropathy, right foot; and entitlement to 
service connection for posttraumatic stress disorder (PTSD).


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the 
Veteran for the issues of entitlement to service connection 
for myelopathy with atrophy and central canal stenosis, 
cervical spine; entitlement to service connection for 
polysensory motor neuropathy, bilateral hands; entitlement to 
service connection for polysensory motor neuropathy, right 
foot; and entitlement to service connection for PTSD have 
been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege a specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the Veteran or by his or her authorized 
representative.  38 C.F.R. § 20.204.

By a March 2007 rating decision, the RO denied the Veteran's 
claims for entitlement to service connection for myelopathy 
with atrophy and central canal stenosis, cervical spine; 
entitlement to service connection for polysensory motor 
neuropathy, bilateral hands; entitlement to service 
connection for polysensory motor neuropathy, right foot; and 
entitlement to service connection for PTSD.  In May 2007, the 
Veteran filed a notice of disagreement with regard to these 
issues, and in August 2008, he perfected his appeal.  In a 
February 2010 statement, the Veteran withdrew his appeal 
regarding the issues of entitlement to service connection for 
myelopathy with atrophy and central canal stenosis, cervical 
spine; entitlement to service connection for polysensory 
motor neuropathy, bilateral hands; entitlement to service 
connection for polysensory motor neuropathy, right foot; and 
entitlement to service connection for PTSD.  With no 
allegation of error of fact or law remaining before the Board 
with regard to the issues of entitlement to service 
connection for myelopathy with atrophy and central canal 
stenosis, cervical spine; entitlement to service connection 
for polysensory motor neuropathy, bilateral hands; 
entitlement to service connection for polysensory motor 
neuropathy, right foot; and entitlement to service connection 
for PTSD, the Board does not have jurisdiction to review the 
appeals and they are dismissed.



ORDER

The appeal as to the issues of entitlement to service 
connection for myelopathy with atrophy and central canal 
stenosis, cervical spine; entitlement to service connection 
for polysensory motor neuropathy, bilateral hands; 
entitlement to service connection for polysensory motor 
neuropathy, right foot; and entitlement to service connection 
for PTSD is dismissed.



REMAND

The Veteran is seeking entitlement to service connection for 
a thoracolumbar spine disorder.  After reviewing the 
Veteran's claims folder, the Board concludes that additional 
development is necessary in order to comply with VA's duty to 
assist.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

A review of the Veteran's claims file reflects that there is 
additional evidence that has not been obtained which is 
relevant to the Veteran's claim.  During a February 2010 
hearing before the Board, the Veteran identified additional 
treatment records which have not been associated with the 
claims file.  Specifically, the Veteran reported that he 
received treatment for back pain in 1988 from his employer's 
physician.  He identified his employer as M. N. Transit Bus 
Company.  There is no indication in the claims file that the 
Veteran's treatment records from the M. N. Transit Bus 
Company have been requested.  The RO should, with the 
assistance of the Veteran, attempt to obtain the Veteran's 
records from the M. N. Transit Bus Company, as well as the 
records of any other medical treatment provider that the 
Veteran may have seen for his thoracolumbar spine disorder.  
The RO should also obtain all of the Veteran's VA treatment 
records.  

In addition, although the Veteran underwent a VA spine 
examination in December 2006 in order to obtain an opinion as 
to the etiology of his thoracolumbar spine disorder, a review 
of the December 2006 opinion reveals that it is inadequate 
upon which to base an appellate decision.  Specifically, the 
VA examiner did not indicate whether a diagnosis of a 
thoracolumbar spine disorder was indicated, and if so, 
whether the thoracolumbar spine disorder was related to the 
Veteran's active duty service.  While the VA examiner 
acknowledged that the Veteran's service treatment records 
reflected complaints of low back pain, the VA examiner did 
not report whether the Veteran had a current thoracolumbar 
spine disorder.  In addition, although the VA examiner found 
that the Veteran's "progressively crippling disease as 
likely as not did start when he was in the service," the 
report indicates that the VA examiner was referring to the 
etiology of his "crippling neurologic disease, most likely 
multiple sclerosis" and not a thoracolumbar disorder.  Thus, 
as the December 2006 VA examiner did not determine whether a 
current thoracolumbar spine disorder exists, and if so, 
whether it is related to active duty service, the Board finds 
that the December 2006 VA examination is inadequate upon 
which to base an appellate decision, and a new VA examination 
must be provided which addresses the issues of whether the 
Veteran has a current thoracolumbar disorder, and if so, 
whether it is related to his active duty service.  See Barr 
v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once 
VA undertakes the effort to provide an examination for a 
service-connection claim, even if not statutorily obligated 
to do so, it must provide an adequate one); see also Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting that when 
the medical evidence of record is insufficient, in the 
opinion of the Board, the Board must supplement the record by 
seeking an advisory opinion or ordering a medical 
examination).  The opinion provided by the VA examiner must 
be based on a thorough review of the Veteran's claims file 
and must provide supporting rationale for any and all 
opinions provided.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran to 
provide him an opportunity to identify all 
VA and non-VA medical providers, to 
include the provider who treated him while 
working for M. N. Transit Bus Company in 
1988, who have treated him for his 
thoracolumbar spine disorder since service 
discharge.  The RO must then attempt to 
obtain copies of the related medical 
records that are not already in the claims 
folder, to include all VA treatment 
records.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain the named 
records, the RO is unable to secure same, 
the RO must notify the Veteran and his 
representative and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
(c) describe any further action to be 
taken by the RO with respect to the claim; 
and (d) that he is ultimately responsible 
for providing the evidence.  The Veteran 
and his representative must then be given 
an opportunity to respond.  

2.  Thereafter, the RO must afford the 
Veteran a VA spine examination to 
determine whether he has a current 
thoracolumbar spine disorder, and if so, 
the etiology of the thoracolumbar spine 
disorder.  The claims file and a copy of 
this remand must be provided to, and 
reviewed by, the examiner.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  Following a review of the 
entire claims file, including the service 
and post-service medical records, the 
examiner must state whether there is a 
current thoracolumbar spine disorder, and 
if so, whether it is related to the 
Veteran's active duty service.  The 
examiner must provide a complete rationale 
for all opinions provided.  If the 
examiner cannot provide any requested 
opinion without resorting to speculation, 
he or she must so state, and provide the 
reasons why an opinion would require 
speculation.  The report prepared must be 
typed.

3.  The RO must notify the Veteran that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  The RO must review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
Remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures at once.

5.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the Veteran's claim must 
be readjudicated.  If the benefit sought 
on appeal remains denied, the Veteran and 
his representative must be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
The appeal must then be returned to the 
Board for appellate review.


No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


